Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on November 22, 2021 have been received.
New claims 20 and 21 are added.
Claims 1-21 are pending in this application, claims 1-6 and 12-16 are withdrawn from further consideration, and claims 7-11 and 17-21 are being examined on their merits.

Answer to Arguments:
	Withdrawn Objections(s) and Rejection(s):
The objection to claim 7 is withdrawn due to the amendments to the claim 7 filed on 11/22/2021.
The rejection of claims 7-11 and 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn due to the amendments to the claims filed on 11/22/2021.

Applicant’s arguments with respect to the above-mentioned objection and rejections are moot because they are withdrawn, and further in view of new ground(s) of rejection issued due to the amendments to the claims filed on 11/22/2021.

With respect to the rejection of claims  7, 8, 10-11 and 17-19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. in view of Taha et al., and the rejection of claims 7-11 and 17-19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. in view of Taha et al. as applied to claims 7, 8, 10-11 and 17-19 above, and further in view of Sukumaran et al., Applicant argues (page 8 of Remarks filed on 11/22/2021) that ;
 “… using kraft lignin, leads surprisingly in an increase in the accessibility of the cellulose of said lignocellulosic residue to cellulase” 


As indicated previously, Chen et al. teach a process comprising treatment by bringing an endogenous microorganism of a lignocellulosic residue into contact, in an aerobic medium, with a composition of an aqueous mixture containing NPK mineral salts, able to form a nutritive medium for said endogenous microorganism of said lignocellulosic residue, and of a source of lignin originating from a process of alkaline delignification of lignocellulosic biomasses, the source of lignin is kraft lignin at a concentration of between 0.1 g/L and 3 g/L to form a liquid mixture of ligninolytic enzymes for lignin biodegradation.
In addition, before the effective filing date of the invention Taha et al. teach in lignocellulosic biomass cellulose is surrounded by lignin (see for example, p. 3710 “Introduction” 3rd paragraph), as such a person of ordinary skill in the art before the effective filing date of the invention would have expected to see that contacting a lignocellulosic residue with the mixture according to the prior art teachings would degrade lignin of the lignocellulosic residue by ligninolytic enzymes and would increase the accessibility of cellulose of the lignocellulosic residue to cellulases.

Applicant further argues (page 8 of Remarks filed on 11/22/2021) that ;
“The Chen reference focused on the biodegradation of kraft lignin (KL) by Novosphingobium sp. B-7, using Kraft lignin as sole carbon source. This bacteria was isolated from the steeping fluid of eroded bamboo slips. (See $2.1). However, only then, isolated Novosphingobium sp. B-7 is brought into contact with Kraft lignin. Therefore, it appears that this process does not bring into contact the lignocellulosic material (bamboo) with kraft lignin as claimed in claim 1. “.

These arguments are considered but are not persuasive because as indicated below in detail, although Chen et al. do not explicitly teach bringing the lignocellulosic residue into contact with the claimed aqueous mixture containing NPK mineral salts and kraft lignin at a concentration of between 0.1 
Further motivation for treating by bringing into contact a lignocellulosic plant residue, a cereal straw (claim 8) and wheat straw (claim 20), with the aqueous mixture containing NPK mineral salts according to the teachings of Chen et al. is in Taha et al. who teach using lignocellulosic plant residue, a cereal straw, i.e., wheat, as substrate/inducers for endogenous microorganisms present in lignocellulosic residues (bacterial and fungal isolates from compost, straws, etc.) for enzyme production (see for example, p. 3719 2nd paragraph), and p. 3715 last paragraph, p. 3720 last paragraph –continued on p. 3721- 3722, and p. 3712 3rd paragraph “Lignocellulosic Straws or (LCS)”).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that lignocellulosic residues including wheat straws were used as inducers for production of lignocellulolytic enzymes by endogenous microorganisms of said lignocellulosic residues (as taught by Taha et al.) and knowing that adding kraft lignin to an aerobic medium, with a composition of an aqueous mixture containing NPK mineral salts, able to form a nutritive medium for endogenous microorganism of a lignocellulosic residue can be used to produce ligninolytic enzymes capable of degrading lignin, would have been motivated to combine the teachings of prior art with a reasonable expectation of success in treatment by bring into contact a lignocellulosic residue (according to the teachings of Taha et al.) with the aqueous mixture containing NPK mineral salts and a source of lignin, i.e., kraft lignin at a concentration of between 0.1 g/L and 3 g/L taught by Chen et al. and provide the claimed process of impregnating lignocellulosic residues by bringing said lignocellulosic residue into contact, in aerobic medium, with a composition of a liquid mixture of an aqueous solution containing NPK mineral salts, able to form a nutritive medium for endogenous microorganisms of said lignocellulosic residues to be treated, and of a source of lignin originating from a process of alkaline delignification of lignocellulosic biomasses, the source of lignin is kraft lignin at a concentration of between 0.1 g/L and 3 
The 103 rejection of claims (previously 7, 8, 10-11 and 17-19) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. in view of Taha et al. and the rejection of claims (previously 7-11 and 17-19) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. in view of Taha et al. and further in view of Sukumaran et al., are maintained for the reasons mentioned above and extended to newly added claim 20. 

Applicant's amendments to the claims, specifically added new claims 20 and 21 necessitated the new ground(s) of rejection presented in this Office action.  

Objection(s):
Claims 7 and 8 are objected to because of the following informalities:  
In claim 7, line 1, replace “impregnating” with --treating a--, line 3, before aerobic, insert –an--, line 6, replace ”to be” with –being--, and line 13, replace “leading to an increase” with –increases--.
In claim 8, line 2, before cereal, insert –a--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 20, line 1, the phrase “cereal” is indefinite because although the claimed wheat, corn, barley, oat, and rye are cereal crops, rapeseed is not a cereal crop.
Suggestion to obviate the rejection: for example, delete “cereal”. 

Regarding claim 20, line 3, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). As such, the intended scope of the claim is unclear.
Suggestion to obviate the rejection: for example, delete “preferably rapeseed straw”.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Suggestion, for example, change the dependency of claim 21 from claim 8 to 7.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 10-11 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (Bioresource Technology, 2012, Vol. 123, p. 682-685) and Taha et al. (Appl Biochem Biotechnol, 2015, Vol. 175, p. 3709–3728; published online: 28 February 2015).

Novosphingobium sp. B-7 from the steeping fluid of the eroded bamboo slips were used as seed culture for the Kraft lignin or KL degradation experiment. Biodegradation experiment was carried out in conical flask containing KL mineral salt medium or KL-MSM consisted of (g/L de-ionized water): KL, 3.0; (NH4)2SO4 , 2.0; K2HPO4 , 1.0; KH2PO4 , 1.0; MgSO4 , 0.2; CaCl2 , 0.1; FeSO4 , 0.05; MnSO4, 0.02. The seed culture incubated overnight ... flasks in rotary shaking incubator under aerobic conditions and growth at 120 rpm for 7 days and analyzed for growth, reduction in COD, ligninolytic enzymes activity, and degradation products, etc.) (See for example, p. 683 left-hand column 2.1., and Abstract), and (KL biodegradation by the isolated microorganism, etc.) (See for example, p. 683 right-hand column paragraph 3.1. paragraph). 
It should be noted that, before the effective filing date of the invention Taha et al. teach in lignocellulosic biomass cellulose is surrounded by lignin (see for example, p. 3710 “Introduction” 3rd paragraph), as such a person of ordinary skill in the art before the effective filing date of the invention would have expected to see that contacting a lignocellulosic residue with the mixture according to the method taught by Chen et al would degrade lignin of the lignocellulosic residue by ligninolytic enzymes and would increase the accessibility of cellulose of the lignocellulosic residue to cellulases.
 
Regarding claim 7, although Chen et al. do not explicitly teach bringing the lignocellulosic residue into contact with the claimed aqueous mixture containing NPK mineral salts and kraft lignin at a concentration of between 0.1 g/L and 3 g/L, however Chen et al. further teach applying the method for lignocellulose bioconversion (see for example, p.  684 right-hand column paragraph 3.3.). Chen et al. 

Chen et al. does not teach lignocellulosic plant residue is a cereal straw (claim 8), and the straw is selected from the group consisting of wheat, … straw (claim 20)
Further motivation for treating by bringing into contact a lignocellulosic plant residue, a cereal straw (claim 8) and wheat straw (claim 20), with the aqueous mixture containing NPK mineral salts according to the teachings of Chen et al. is in Taha et al. who teach using lignocellulosic plant residue, a cereal straw, i.e., wheat, as substrate/inducers for endogenous microorganisms present in lignocellulosic residues (bacterial and fungal isolates from compost, straws, etc.) for enzyme production (see for example, p. 3719 2nd paragraph), and p. 3715 last paragraph, p. 3720 last paragraph –continued on p. 3721- 3722, and p. 3712 3rd paragraph “Lignocellulosic Straws or (LCS)”).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that lignocellulosic residues including wheat straws were used as substrate/inducers for production of lignocellulolytic enzymes by endogenous microorganisms of said lignocellulosic residues (as taught by Taha et al.) and knowing that adding kraft lignin to an aerobic medium, with a composition of an aqueous mixture containing NPK mineral salts, able to form a nutritive medium for endogenous microorganism of a lignocellulosic residue can be used to produce ligninolytic enzymes capable of degrading lignin, would have been motivated to combine the teachings of prior art with a reasonable expectation of success in treatment by bring into contact a lignocellulosic residue (according to the teachings of Taha et al.) with the aqueous mixture containing NPK mineral salts and a source of lignin, i.e., kraft lignin at a concentration of between 0.1 g/L and 3 g/L taught by Chen et al. and provide the claimed process of impregnating lignocellulosic residues by bringing said lignocellulosic residue into contact, in aerobic medium, with a composition of a liquid mixture of an aqueous solution containing NPK mineral salts, able to form a nutritive medium for endogenous microorganisms of said lignocellulosic residues to 
Regarding claim 10, Chen et al. teach treatment is carried out solely in the presence of an endogenous microorganism of said agricultural residue (bacterial culture of isolated Novosphingobium sp. B-7 from the steeping fluid of the eroded bamboo slips were used) (see for example, p. 683 left-hand column 2.1.)
Regarding the ratio of COD limitations in claims 11, 18 and 19, Chen et al. teach the lignin source (KL) contributed almost the entire COD load in the aqueous liquid mixture (KL-MSM) (KL contributed almost the entire COD load in the KL-MSM) (see for example, p. 683 right-hand column 3.1.), and further teach the chemical oxygen demand (COD) reduction from treated sample directly correlated with KL degradation in the mixture, and starting CODs of about 5100 (mgl -1) and 3300 (mgl -1)  (see for example, p. 683 right-hand column 3.1., figure 1, and its descriptions). Therefore the COD ratio in the method taught by Chen et al. would have been optimized by a person of ordinary skill in the art before the effective filing date of the invention based on the teachings of Chen et al. by routine optimization of the amount of lignin source (Also, see MPEP 2144.05 II. A.).
Regarding claims 9 and 17, Chen et al. teach wherein said process is carried out in a reactor continuously (in flasks in rotary shaking incubator under aerobic conditions) (see p. 683 2.1. 2nd paragraph), but does not explicitly teach the aqueous mixture redox potential of greater than 100 mV, however as indicated above because the aqueous mixture, taught by Chen et al. is the same as claimed the liquid aqueous mixture containing NPK mineral salts, able to form a nutritive medium for said endogenous microorganism of said lignocellulosic residue and of a source of lignin originating from a process of alkaline delignification of lignocellulosic biomasses, i.e., kraft lignin at a concentration of between 0.1 g/L and 3 g/L (see for example, p. 683 left-hand column 2.1.), as such the claimed property . 


Claims 7-11 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (Bioresource Technology, 2012, Vol. 123, p. 682-685) in view of Taha et al. (Appl Biochem Biotechnol, 2015, Vol. 175, p. 3709–3728; published online: 28 February 2015) as applied to claims 7, 8, 10-11 and 17-19 above, and further in view of Sukumaran et al. (Renewable Energy, 2009, Vol. 34, p. 421-424).
The combined teachings of Chen et al. and Taha et al. with respect to the limitations of claims 7, 8, 10-11 and 17-20 were discussed above in detail.

Regarding impregnating in the aqueous mixture (claim 9), Sukumaran et al. teach the technique of impregnating a lignocellulosic residue in the aqueous mixture containing NPK mineral salts to treat a lignocellulosic residue (flasks containing wheat bran substrate was moistened with mineral salt medium to achieve moisture content of 40% to 57%) (p. 422 left-hand column 2.3.).

Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been capable of applying the technique of impregnating a lignocellulosic residue in aqueous mixture containing NPK mineral salts to treat a lignocellulosic residue (taught by Sukumaran et al) and impregnate a lignocellulosic residue to be treated according to the teachings of prior art with a reasonable expectation of success in impregnating a lignocellulosic residue in aqueous mixture containing NPK mineral salts. Because applying the known technique of contacting a lignocellulosic residue with an aqueous mixture containing NPK mineral salts taught by the prior art to treat the lignocellulosic residue would have been obvious and would have been within the capabilities of a person of ordinary skill in the art before the effective filing date of the invention. Because Sukumaran et al. teach 

Conclusions:
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651